Case 1:18-cv-02340-RJL Document 129-1 Filed 07/03/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA ef al.,

Plaintiffs,

7 Case No. 1:18-cv-02340-RJL

CVS HEALTH CORPORATION; and Hon. Richard J. Leon
AETNA INC.,

Defendants.

 

 

DECLARATION OF LISA BISACCIA ON BEHALF OF CVS HEALTH

1. I, Lisa Bisaccia, am the Executive Vice President and Chief Human Resources
Officers of CVS Health and am authorized to execute this Declaration on behalf of CVS Health.

Ds Upon the closing of CVS Health’s acquisition of Aetna on November 28, 2018, I
became responsible for overseeing compensation and benefits for Aetna personnel and report to
Larry Merlo, CVS Health’s President and Chief Executive Officer.

3. In this role, I have reviewed the Court’s Memorandum Order dated December 21,
2018 and have personal knowledge of the matters set forth in this Declaration with respect to the
current compensation and benefits for Aetna personnel, as well as the operation of the Aetna health
insurance business within the CVS Health enterprise.
I. RETENTION OF CURRENT AETNA COMPENSATION AND BENEFITS

4, After the closing of the transaction, Aetna personnel who are now working for CVS
Health retained the target compensation levels and benefits that Aetna had in place prior to the

closing. Compensation and benefits plans for Aetna personnel are already set for the remainder of

2019.
Case 1:18-cv-02340-RJL Document 129-1 Filed 07/03/19 Page 2 of 3

5. Consistent with Aetna’s past practices and as part of normal business processes,
Aetna conducted annual reviews of its employees earlier this year, and are finalizing the
compensation and benefits for 2020, which will be finalized later this year.

Il. OPERATION OF AETNA HEALTH INSURANCE OPERATIONS WITHIN THE
CVS HEALTH ENTERPRISE

6. Upon the closing of CVS Health’s acquisition of Aetna on November 28, 2018,
Aetna became an indirect wholly-owned subsidiary of CVS Health.

7. Since closing, Aetna’s health insurance operations have been and are being
operated as a separate and distinct unit from CVS retail pharmacy and pharmacy benefit manager
CVS Caremark within the CVS Health enterprise.

8. Since closing, CVS Health’s retail pharmacy has been and is being operated as a
separate and distinct unit from the Aetna health insurance operations. Currently, Kevin Hourican,
Executive Vice President of CVS Health and President of CVS Pharmacy, is responsible for
managing CVS Health’s retail pharmacy.

9. Since closing, CVS Health’s pharmacy benefit manager, CVS Caremark, has also
been and is being operated as a separate and distinct unit from the Aetna health insurance
operations. Currently, Derica Rice, Executive Vice President of CVS Health and President of CVS
Caremark, is responsible for managing CVS Health’s pharmacy benefit manager.

10. CVS Health, CVS Caremark, and Aetna plan to continue to operate these units

separately, as described above, for the foreseeable future.
Case 1:18-cv-02340-RJL Document 129-1 Filed 07/03/19 Page 3 of 3

I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 3, 2019.

SACCLA

 

Lisa Bisaccia
Executive Vice President and Chief Human Resources Officer

CVS Health Corporation
